Ction eDETAILED ACTION
This office action response the Request for Continued Examination application on 07/04/2022.
Claims 42, 44, 45, 47, 48, and 50 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on July 02, 2020is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This communication is in response to the amendments filed on July 14, 2022. Claims 42, 45, and 48 have been amended. Claim  42, 44, 45, 47, 48, and 50 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 42, 45, and 48 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant IDS submitted KESKITALO ILKKA et al. (International Publication No. WO 2014/207253 A1, hereinafter "D1'') in view of Singh et al. (U.S. Patent Application Publication No. 2015/0031367), (“D2”, hereinafter).
As per Claim 42, D1 discloses a method, comprising: 
receiving a traffic steering command at a user equipment ([see, [0012, 0071], and Fig. 2, sending a traffic steering command to the user equipment]); and 
changing, responsive to receiving the command, at least one rule or parameter by which the user equipment performs an aggregation and/or interworking mechanism between at least two different radio access networks ([see, [0016, 0034, 0075], and Fig. 2, wherein the command contains an indication of a rule to apply with respect to selection of radio access between cellular radio access and non-cellular radio access]). 
Keskitalo doesn’t appear to explicitly disclose:
wherein the changing comprises disabling at least one rule or parameter specified by a first standard behavior in favor of at least one rule or parameter specified by a second standard behavior when the traffic steering command is received, 
and wherein the at least one rule or parameter comprises a wireless local area network identifier.  
However, D2 discloses wherein the changing comprises disabling (suspend) at least one rule or parameter specified by a first standard behavior in favor of at least one rule or parameter specified by a second standard behavior when the traffic steering command is received ([see, [0047-0051], wherein transmit a steering command message (e.g., a steering vector) to the MS to perform the traffic steering based on the reported measurements, a measurement report based on the rules set by the measurement control, measurement control may specify candidate measurement events to trigger reporting by the MS. For example, events may include: W1: AP becomes better than a threshold--traffic steering to AP, W2: AP becomes worse than a threshold--traffic steering from AP, W3, and W4 and soon, and determine that offloading to WLAN is suitable for this MS]), and 
wherein the at least one rule or parameter comprises a wireless local area network identifier ([ see, [0047], the parameter includes identity of the target AP (e.g., SSID of the WLAN AP)]).  
In view of the above, having the system of D1 and then given the well-established teaching of D1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D2 as taught by D2. The motivation for doing so would have been to provide traffic steering controlled by the network results improve efficiently support the network decision between cellular base stations and access points (D2, ¶ [0004]).
As per Claim 45, D1 discloses an apparatus, comprising:
at least one processor ([see, e.g., item 314, Fig. 3]); and
at least one memory including computer program code ([see, e.g., item 315, Fig. 3]),
wherein the at least one memory and the computer program code are configured,
with the at least one processor, to cause the apparatus at least to receive a traffic steering command at a user equipment ([see, [0012, 0063-0065], receiving a traffic steering command to a user equipment]); and 
change, responsive to receiving the command, at least one rule or parameter by which the user equipment performs an aggregation and/or interworking mechanism between at least two different radio access networks ([see, [0016, 0034, 0075], wherein the command contains an indication of a rule to apply with respect to selection of radio access between cellular radio access and non-cellular radio access]). 
Keskitalo doesn’t appear to explicitly disclose:
wherein for changing the at least one rule or parameter, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to disable at least one rule or parameter specified by a first standard behavior in favor of at least one rule or parameter specified by a second standard behavior when the traffic steering command is received, and wherein the at least one rule or parameter comprises a wireless local area network identifier.    
However, D2 discloses wherein for changing the at least one rule or parameter, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to disable at least one rule or parameter specified by a first standard behavior in favor of at least one rule or parameter specified by a second standard behavior when the traffic steering command is received ([see, [0047-0051], wherein transmit a steering command message (e.g., a steering vector) to the MS to perform the traffic steering based on the reported measurements, a measurement report based on the rules set by the measurement control, measurement control may specify candidate measurement events to trigger reporting by the MS. For example, events may include: W1: AP becomes better than a threshold--traffic steering to AP, W2: AP becomes worse than a threshold--traffic steering from AP, W3, and W4 and soon, and determine that offloading to WLAN is suitable for this MS]), and 
wherein the at least one rule or parameter comprises a wireless local area network identifier ([ see, [0047], the parameter includes identity of the target AP (e.g., SSID of the WLAN AP)]).  
In view of the above, having the system of D1 and then given the well-established teaching of D1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D2 as taught by D2. The motivation for doing so would have been to provide traffic steering controlled by the network results improve efficiently support the network decision between cellular base stations and access points (D2, ¶ [0004]).
As per Claim 48, is the non-transitory computer readable medium (CRM) claim corresponding to the apparatus claim 45 that has been rejected above.  Applicant attention is directed to the rejection of claim 45.  Claim 48 is anticipated by CRM being performed by the apparatus above and therefore is rejected under the same rational as claim 45.

Claims 44, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and further in view of JUNG et al. (U.S. Patent Application Publication No. 2016/0295483), (“D3”, hereinafter). 
As per Claim 44, D1 and D2 discloses the method of claim 42, and D1 doesn’t appear to explicitly disclose: wherein the at least one rule or parameter is applicable for an interworking mechanism.
However, D3 discloses wherein the at least one rule or parameter is applicable for an interworking mechanism ([see, e.g., the RAN rule means a rule for an interworking policy which reflects measurement parameters including the load of the 3GPP access network and/or the WLAN access network, [0207], and Fig. 10]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the terminal traffic intends to process through another access network results improve overall efficiency of the network (D3, ¶ [0006]).
As per Claim 47, D1 and D2 discloses the apparatus of claim 45, and D1 doesn’t appear to explicitly disclose: wherein the at least one rule or parameter is applicable for an interworking mechanism.
However, D3 discloses wherein the at least one rule or parameter is applicable for an interworking mechanism ([see, e.g., the RAN rule means a rule for an interworking policy which reflects measurement parameters including the load of the 3GPP access network and/or the WLAN access network, [0207], and Fig. 10]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the terminal traffic intends to process through another access network results improve overall efficiency of the network (D3, ¶ [0006]).
As per Claim 50, D1 and D2 discloses the computer program product of claim 48, and D1 doesn’t appear to explicitly disclose: wherein the at least one rule or parameter is applicable for an interworking mechanism.
However, D3 discloses wherein the at least one rule or parameter is applicable for an interworking mechanism ([see, e.g., the RAN rule means a rule for an interworking policy which reflects measurement parameters including the load of the 3GPP access network and/or the WLAN access network, [0207], and Fig. 10]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the terminal traffic intends to process through another access network results improve overall efficiency of the network (D3, ¶ [0006]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468        j